Citation Nr: 0329516	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury (claimed as brain aneurysms, memory loss, and 
residuals of brain surgery).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

On November 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request any 
additional service medical 
records/clinical records/imaging records, 
particularly any hospital or outpatient 
medical records pertaining to treatment 
at Ft. Polk, Louisiana, United States 
Army Hospital on or about November 1955 
for a head injury from a motor vehicular 
accident (including any additional skull 
x-ray series repeated with dressings 
removed).  His Army active service dates 
were January 1954 to January 1956.  His 
service number was [redacted]
.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  Any records of head/brain treatment 
received in Germany during the 1980's, 
including in 1980 and in Erlagin, Germany 
on or about 1985 or 1987, should be 
obtained, if appellant (and his spouse 
and/or son) are able to adequately 
identify the name(s) and address(es) of 
such healthcare provider(s).  

3.  Obtain the appellant's available 
medical records from the VA Medical 
Centers/facilities in Erie, Pennsylvania 
and Willoughby, Ohio (West End) 
pertaining to any treatment for residuals 
of head injury, claimed as brain damage.  
Request complete clinical records, 
outpatient records, hospital discharge 
summaries, etc.  Records requested should 
be from service separation to the 
present.

4.  Ask the appellant to provide any 
relevant employment medical records 
(pertaining to any treatment for 
residuals of head injury, claimed as 
brain damage) that he may have in his 
possession, as well as the complete name 
and address of his former and/or present 
employer(s) who may have such medical 
records.  After obtaining appellant's 
consent for the release of records, 
please contact such employer(s) and 
request a copy of all available, relevant 
employment medical records.  If on the 
other hand, he indicates no employer(s) 
would have such records, or if he does 
not respond, no records need to be 
requested.  

5.  Request any available medical records 
from Social Security Administration (SSA) 
concerning any SSA award made to the 
veteran.  A copy of the award decision 
and any medical records used in making 
the award should be requested.

6.  The appellant and his representative 
should be advised that he may submit 
alternative forms of evidence to support 
the claim, such as statements/affidavits 
from service medical personnel and 
"buddy" statements/affidavits relating 
to the claimed head injury residuals and 
treatment for alleged brain damage.  

7.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded appropriate 
examination(s), such as surgical and/or 
neurologic.  The examiner(s) should 
review the entire claims folder, examine 
appellant, and express opinion, including 
degree of probability in terms of is it 
as likely as not, regarding the 
following:
	
(a) Are any residuals of a head injury 
(other than the service-connected partial 
amputation of the right ear with scarring 
and right mastoid area scarring) 
currently manifested?

(b) If any residuals of a head injury 
(other than the service-connected partial 
amputation of the right ear with scarring 
and right mastoid area scarring) are 
currently manifested, are they causally 
or etiologically related to the November 
1955 in-service motor vehicular accident 
or otherwise related to service (versus 
post-service origin)?  Specifically, are 
the aneurysms for which treatment was 
rendered in any way related to the in-
service accident or other in-service 
event or occurrence?

The examiner(s) should adequately 
summarize the relevant medical history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions reached.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report(s).  Send 
the claims folder to the examiner(s) for 
review.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





